DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance has been withdrawn.  Applicant's submission filed on March 5, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/10/2021.

As for Applicant’s argument regarding the amendments to independent claims 1, 9, and 17 overcoming Messingher: ‘However, merely calibrating sensors to a maximum and minimum value, even where a guide to such positioning may be provided, does not describe or otherwise anticipate displaying guide information for requesting a pose of a hand or a placement of the hand "to simultaneously position a plurality of sensors" and then calibrate "the plurality of sensors ... to the respective guide information."’ (Remarks, page 11); examiner fails to see the distinction.  In both the claims and Messingher, the user is guided how to position his hand, and sensors on the user’s hand are then calibrated for measurements.




Claim Objections
Claims 9 and 17 are objected to because of the following informalities: “configured to: displaying guide information”.  Should be --display--  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “processer” is misspelled.  Should be --processor--  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messingher (US 2016/0054798 A1).

Instant Claim 1: A method for operating an electronic device,  (“FIG. 1A illustrates a system for interactive gameplay of a video game, in accordance with an embodiment of the invention.” (Messingher, paragraph 100)  The system of Messingher corresponds to the electronic device of the claim.)

the method comprising: displaying guide information for requesting at least one pose of a hand of a user or at least one placement of the hand of the user to simultaneously position a plurality of sensors; calibrating the plurality of sensors, based on information obtained from the plurality of sensors while displaying the guide information, to the respective guide information,  (“In some embodiments, a calibration procedure is provided for calibrating the flex sensors of the glove interface object. For example, the calibration procedure may entail having the user operate the glove interface object so that the flex sensors are positioned in their least flexed positions, and/or their most flexed positions.” (Messingher, paragraph 127)  Therefore, Messingher teaches having the user place their fingers/hand in a particular position for calibrating the sensors, corresponding to the guide information of the claim.)

wherein the plurality of sensors are configured to detect an orientation of fingers with respect to the hand of the user;  (“Therefore, it should be understood that the uses of a glove that includes one or more sensors, and/or can detect pressure, and/or can detect bending position of fingers, and/or can detect orientation, and/or can detect inertial movement, etc., can provide for a broad scope of uses.” (Messingher, paragraph 98))

identifying sensor data obtained by the plurality of sensors; and tracking a pose of the hand based on the sensor data.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object,” (Messingher, abstract)  When Messingher determines the position pose of the user’s fingers, Messingher is also determining the pose of the user’s hand.)


Instant Claim 2: The method of claim 1, wherein the tracking of the pose of the hand comprises: identifying orientation information of the plurality of sensors based on the sensor data;  (“Therefore, it should be understood that the uses of a glove that includes one or more sensors, and/or can detect pressure, and/or can detect bending position of fingers, and/or can detect orientation, and/or can detect inertial movement, etc., can provide for a broad scope of uses.” (Messingher, paragraph 98)  Messingher detecting bending position of the user’s fingers corresponds to the orientation of the claim.)

mapping the orientation information with a pre-determined orientation of hand poses of the user;  (The hand pose illustrated in fig 4B of Messingher may be referred to as predetermined.)

determining an initial orientation of a wearable device with respect to a virtual reality (VR) device; and tracking the pose of the hand in a VR environment based on the orientation information.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  The glove interface object and head-mounted display of Messingher correspond to the wearable device and virtual reality device of the claim, respectively.)


Instant Claim 3: The method of claim 2, wherein the determining of the initial orientation of the wearable device with respect to the VR device comprises receiving a relative orientation between a hand of the user with respect to the VR device.  (“the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract))


Instant Claim 4: The method of claim 2, wherein the plurality of sensors are placed at predetermined locations on the wearable device to track a movement of the hand of the user with respect to the VR device.  (“As shown, the glove interface object 400 (fig 4A) includes a flex sensor that is defined along the top surface of each of the fingers of the glove interface object 400.” (Messingher, paragraph 120))


Instant Claim 6: The method of claim 2, wherein the wearable device comprises one or more position tracking sensors, one or more processors, and the plurality of sensors at pre-determined locations for tracking the pose of the hand in the VR environment.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  The computing device of Messingher corresponds to the processor of the claim.)


Instant Claim 7: The method of claim 6, wherein, when the hand is outside a field of view with respect to the VR device, the method comprises: receiving the orientation information of the plurality of sensors; and tracking the pose of the hand in the VR environment based on the orientation information and information from the one or more position tracking sensors.  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display (HMD), the virtual hand being rendered based on the identified finger position pose.” (Messingher, abstract)  Regardless of whether the user’s hand is out of view with respect to the head-mounted display of Messingher, the finger positions are determined.)


Instant Claim 8: The method of claim 1, wherein the calibrating of the plurality of sensors comprises: displaying other guide information for requesting at least one other pose of the hand of the user or at least one other placement of the hand of the user; and calibrating the plurality of sensors based on the information obtained from the at least one other pose of the hand of the user or the at least one other placement of the hand of the user to the respective other guide information.  (“For example, the calibration procedure may entail having the user operate the glove interface object so that the flex sensors are positioned in their least flexed positions, and/or their most flexed positions.” (Messingher, paragraph 127)  Messingher’s calibration procedure “having the user operate the glove interface object” means that the procedure instructs (guides) the user.)


Instant Claim 9: An electronic device comprising: a display; a transceiver; and at least one processor electrically coupled with the transceiver and the display,  (Fig 12 of Messingher teaches a display 1304 and a processor 1300.  Communication link 1336 corresponds to the transceiver of the claim.)




Instant Claim 10: (Claim 10 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 11: (Claim 11 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 12: (Claim 12 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 17: A wearable device for hand pose tracking in a virtual reality (VR) environment, the wearable device comprising: a glove covering at least part of a thumb, at least part of an index finger, and at least part of a middle finger;  (“a 

a fixing member coupled to the glove;  (“The glove interface object 700 (fig 7A) includes a module 710 for processing data defined by contact between the thumb pad 704 and the index resistor 708.” (Messingher, paragraph 152)  Module 710 of Messingher corresponds to the fixing member of the claim.)

a plurality of sensors arranged on the glove and configured to detect orientations of the thumb, the index finger, and the middle finger;  (“Therefore, it should be understood that the uses of a glove that includes one or more sensors, and/or can detect pressure, and/or can detect bending position of fingers, and/or can detect orientation, and/or can detect inertial movement, etc., can provide for a broad scope of uses.” (Messingher, paragraph 98)
“As shown, the glove interface object 400 (fig 4A) includes a flex sensor that is defined along the top surface of each of the fingers of the glove interface object 400.” (Messingher, paragraph 120))

and a processer located on the fixing member  (“a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object,” (Messingher, abstract)  The computing device of Messingher corresponds to the processor of the claim.  Referring to fig 7D of Messingher, the computing system is located on module 710.)




Instant Claim 18: The wearable device of claim 17, wherein the plurality of sensors comprises: a first sensor arranged to detect an orientation of a middle phalanx of the thumb; a second sensor arranged to detect an orientation of a proximal phalanx of the thumb; a third sensor arranged to detect an orientation of a middle phalanx of the index finger; a fourth sensor arranged to detect an orientation of a proximal phalanx of the index finger; a fifth sensor arranged to detect an orientation of a middle phalanx of the middle finger; and a sixth sensor arranged to detect an orientation of a proximal phalanx of the middle finger.  (The citations from paragraph 98 and paragraph 120 of Messingher in the statement of rejection of claim 17 teach that each of the user’s fingers contain sensors for detecting the complete orientation of that finger.)


Instant Claim 19: The wearable device of claim 17, further comprising: at least one an ultrasound transmitter configured to generate ultrasound waves and track a position of a hand.  (“An ultra-sonic communication module 1140 (fig 11) may be included in glove interface object 104 for facilitating communication with other devices via ultra-sonic technologies.” (Messingher, paragraph 187))


Instant Claim 20: The wearable device of claim 17, further comprising: at least one linear vibrator configured to generate vibration according to actions in the VR environment.  (“For example, video and audio streams are provided to the HMD 102 (fig 1A), whereas a vibration feedback command is provided to the glove interface object 104.” (Messingher, paragraph 103))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Messingher in view of Chang (US 2018/0299947 A1).

Instant Claim 5: The method of claim 2, wherein the mapping of the orientation information with the pre-determined orientation of hand poses of the user comprises: determining axis of rotation from a first hand pose to a second hand pose using the orientation information received from the plurality of sensors;  (“In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in 

Messingher does not teach the following limitations of this claim:

determining a quaternion that minimizes difference between the axis of rotation with an associated virtual axis; and mapping the quaternion for each finger for all degrees of movements of the fingers.

In the same field of endeavor, however, Chang does disclose determining a quaternion for a virtual reality motion controller.

determining a quaternion that minimizes difference between the axis of rotation with an associated virtual axis; and mapping the quaternion for each finger for all degrees of movements of the fingers.  (“To this end, a determination is made if the user is leaning, strafing, or rotating by calculating the w, x, y, and z differences between the initial reference quaternion along the chosen axis and the current reading output by the orientation sensor. The differences for each of these variables in the quaternion allows for identification of the position, motion, and acceleration currently being performed by the user.” (Chang, paragraph 48))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the virtual reality hand motion system as taught by Messingher; with the virtual reality motion controller as taught by Chang, along with determining a quaternion.  “After solving for the new reference position in a simplified quaternion space, i.e., along a single axis, the solution for all subsequent user orientations is calculated by finding the rotation quaternion which 


Instant Claim 13: (Claim 13 is substantially identical to claim 5, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626